DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 and 18-19 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 8 and 18, the term “wherein the respiratory anomaly indicator includes a spectral power ratio of one of the first or spectral content to the other of the first or second spectral content" renders the claim indefinite because it is unclear if this is an additional respiratory anomaly indicator, utilized to indicate a status of the subject, or if this replaces the respiratory anomaly indicator of co-variation in claim 1. Examiner will be interpreting the claim as adding a secondary respiratory anomaly indicator.
Regarding Claims 9 and 19, the condition for a respiratory anomaly indicator render the claim indefinite because it is unclear if these are additional respiratory anomaly indicators, utilized to indicate a status of the subject, or if these replace the respiratory anomaly indicator of co-variation in claim 1. Examiner will be interpreting the claim as adding a secondary respiratory anomaly indicators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 18, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2013/0060150) (“Song”) in view of Habukawa et al ("A new modality using breath sound analysis to evaluate the control level of asthma." Allergology International 62.1 (2013): 29-35.) (“Habukawa”) and further in view of Coyle (US 20060074334).
Regarding Claim 1, while Song teaches a system for managing a respiratory disease in a patient (Abstract, Fig. 1, 8), the system comprising: 
a sensor circuit including a sense amplifier (Fig. 5, [0054]-[0055] acoustic sensing module couples sensors to sense amplifiers) coupled to at least one ambulatory or implantable physiological sensor to sense one or more physiological signals indicative of respiratory sounds ([0017] respiratory condition monitoring in an implantable medical device IMD), wherein the at least one ambulatory or implantable physiological sensor includes an accelerometer, and the one or more physiological signals include an acceleration signal sensed by the accelerometer ([0023] acoustical sensor 158 may be accelerometer);
a signal processor circuit including a spectral analyzer circuit configured to generate from the sensed one or more physiological signals a spectral content within a frequency band ([0024]-[0025] spectral analyzer, [0063] spectral monitoring, [0083] breath sound acoustic monitoring for respiratory disease, [0094] high frequency sound is the spectral content in a frequency band);
a detector circuit coupled to the signal processor circuit and configured to 
generate a respiratory anomaly indicator using the first spectral content, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient (Fig. 8, [0094]); and 
an output circuit configured to provide the respiratory anomaly indicator to a user or a process (Fig. 8, reporting respiration anomaly data steps [0091] 610, [0093] 618, [0096] 626).
Song fails to teach
a signal processor circuit including a spectral analyzer circuit configured to generate from the sensed one or more physiological signals a first spectral content within a first frequency band and a second spectral content within a second frequency band, the second frequency band having a higher center frequency than the first frequency band;
and thus generating a respiratory anomaly indicator using at least one of the first spectral content or the second spectral content. 
However Habukawa teaches a breath sound analysis for evaluating asthma (Abstract) comprising 
generating a first spectral content within a first frequency band and a second spectral content within a second frequency band, the second frequency band having a higher center frequency than the first frequency band (p31, Tracheal Sound Index, “According to the shape of the spectrum distribution of tracheal sounds, we determined the power ratio of two frequency bands between 100 and 1300 Hz…According to these observations, we used 100 to 800 Hz for a low-frequency band and 800 to 1300 Hz for a high-frequency band. To determine the power ratio according to the spectral shape of tracheal sounds, we measured the low- and high-frequency powers of tracheal sounds (LoPow and HiPow).”)
 and further teaches that an indicator of respiratory disease can be created by the first spectral content and second spectal content (p32-33, DIFFERENCE IN CWI AND TRI BETWEEN THE NON-ASTHMA AND ASTHMA GROUPS, “The mean TRI was -14.0 ± 2.9 dB for non-asthma and -12.6 ± 3.0 dB for asthma. There was a significant difference in TRI between these two groups (p = 0.007).” DIFFERENCE IN CWI AND TRI BETWEEN THE WELL-CONTROLLED AND NOT-WELL-CONTROLLED GROUPS, “The mean TRI was -14.8 ± 3.1 dB for the well-controlled group and -12.0 ± 2.6 dB for the not-well-controlled group. There was a significant difference in TRI between these two groups (p < 0.001).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the spectral analysis of Song and further analyze the spectral data for respiration anomaly with two ranges of spectral content as taught by Habukawa as another step for evaluating asthma that increases confidence in the determination of asthma and differentiates the severity of asthma as well. Also, the respiratory sound analysis of Song is also envisioned to be applied to the trachea ([0016] respiratory sound may be of tracheal sounds).
Yet their combined efforts fail to teach the detector circuit configured to 
receive a physiological parameter of the patient different from the first and the second spectral contents; 
calculate a co-variation between (i) at least one of the first spectral content or the second spectral content and (ii) a change in the received physiological parameter over time; and 
generate a respiratory anomaly indicator using the calculated co-variation, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient.
However Coyle teaches a respiratory disease management system (Abstract, [0009]) and further teaches 
	Receive spectral content data ([0013], [0017] sound data received to evaluate coughs, [0050] for specific frequency bands) 
receive a physiological parameter of the patient different from spectral contents ([0013], [0017] respiratory data of tidal volume); 
calculate a co-variation between (i) at least one of the first spectral content or the second spectral content and (ii) a change in the received physiological parameter over time ([0017] “In a third embodiment, this invention includes a computer-implemented method for monitoring cough in a subject that processes tidal volume (V.sub.T) data and sound data in order to recognize coughs and further processes each cough event to determine a ratio of the depth of said cough event to a mean expiratory volume during a period of quiet breathing.” Ratio acts as covariation of spectral content data for cough against respiratory volume. By measuring these parameters over time, the ratio used for COPD-related coughs is reviewing a change in the physiological parameter over time); and 
generate a respiratory anomaly indicator using the calculated co-variation, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient ([0017] ratio used to identify if subject is experiencing COPD).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add Coyle’s co-variation identification of COPD coughs to the respiratory disease management of Song as way to further include confidence in the identification of respiratory disease in Song by using data, specifically respiratory sound data, that has already been acquired.
Regarding Claim 8, Song, Habukawa, and Coyle teach the system of claim 1, wherein a second respiratory anomaly indicator includes a spectral power ratio of one of the first or second spectral content to the other of the first or second spectral content (See Claim 1 Rejection, Habukawa: TRI = 10*log10(HiPow/LoPowa) low frequency of 100-800 Hz for low frequency band, high frequency of 800-1300 Hz for high frequency band).
Regarding Claim 24, while Song, Habukawa, and Coyle teach the system of claim 1, wherein the received physiological parameter includes a respiration parameter (See Claim 1 Rejection), and the detector circuit is configured to generate the respiratory anomaly indicator using a co-variation between (i) the first or the second spectral content of the respiratory sounds and (ii) a change in the respiration parameter over time (See Claim 1 Rejection). 
Regarding Claim 25, Song, Habukawa, and Coyle teach the system of claim 24, wherein the respiration parameter includes at least one of a respiration rate, a tidal volume, or a rapid-shallow breathing index (See Claim 24 Rejection, Coyle’s respiration parameter of mean expiratory volume is derived from tidal volume).

Regarding Claim 12, while Song teaches a method for detecting a respiratory anomaly in a patient (Abstract, Fig. 1, 8) using a respiratory disease management system, the method comprising:
sensing, via an ambulatory or implantable physiological sensor (Fig. 5, [0054]-[0055] acoustic sensing module couples sensors to sense amplifiers, [0017] respiratory condition monitoring in an implantable medical device IMD) including an accelerometer, one or more physiological signals indicative of respiratory sounds including an acceleration signal sensed by the accelerometer ([0023] acoustical sensor 158 may be accelerometer);
performing spectral analysis, via a spectral analyzer, on the sensed one or more physiological signals to generate a spectral content within a frequency band ([0024]-[0025] spectral analyzer, [0063] spectral monitoring, [0083] breath sound acoustic monitoring for respiratory disease, [0094] high frequency sound is the spectral content in a frequency band) 
generating a respiratory anomaly indicator using the spectral content, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient (Fig. 8, [0094]); and
providing the respiratory anomaly indicator to a user or a process (Fig. 8, reporting respiration anomaly data steps [0091] 610, [0093] 618, [0096] 626),
Song fails to teach
 generate from the sensed one or more physiological signals a first spectral content within a first frequency band and a second spectral content within a second frequency band, the second frequency band having a higher center frequency than the first frequency band 
generating a respiratory anomaly indicator using the first spectral content relative to the second spectral content.
However Habukawa teaches a breath sound analysis for evaluating asthma (Abstract) comprising 
generating a first spectral content within a first frequency band and a second spectral content within a second frequency band, the second frequency band having a higher center frequency than the first frequency band (p31, Tracheal Sound Index, “According to the shape of the spectrum distribution of tracheal sounds, we determined the power ratio of two frequency bands between 100 and 1300 Hz…According to these observations, we used 100 to 800 Hz for a low-frequency band and 800 to 1300 Hz for a high-frequency band. To determine the power ratio according to the spectral shape of tracheal sounds, we measured the low- and high-frequency powers of tracheal sounds (LoPow and HiPow).”)
 and further teaches that an indicator of respiratory disease can be created by the first spectral content and second spectal content (p32-33, DIFFERENCE IN CWI AND TRI BETWEEN THE NON-ASTHMA AND ASTHMA GROUPS, “The mean TRI was -14.0 ± 2.9 dB for non-asthma and -12.6 ± 3.0 dB for asthma. There was a significant difference in TRI between these two groups (p = 0.007).” DIFFERENCE IN CWI AND TRI BETWEEN THE WELL-CONTROLLED AND NOT-WELL-CONTROLLED GROUPS, “The mean TRI was -14.8 ± 3.1 dB for the well-controlled group and -12.0 ± 2.6 dB for the not-well-controlled group. There was a significant difference in TRI between these two groups (p < 0.001).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the spectral analysis of Song and further analyze the spectral data for respiration anomaly with two ranges of spectral content as taught by Habukawa as another step for evaluating asthma that increases confidence in the determination of asthma and differentiates the severity of asthma as well. Also, the respiratory sound analysis of Song is also envisioned to be applied to the trachea ([0016] respiratory sound may be of tracheal sounds).
Yet their combined efforts fail to teach 
receiving a physiological parameter of the patient different from the first and the second spectral contents; 
calculating a co-variation between (i) at least one of the first spectral content or the second spectral content and (ii) a change in the received physiological parameter over time; and
generate a respiratory anomaly indicator using the calculated co-variation, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient.
However Coyle teaches a respiratory disease management system (Abstract, [0009]) and further teaches 
Receiving spectral content data ([0013], [0017] sound data received to evaluate coughs, [0050] for specific frequency bands); 
receiving a physiological parameter of the patient different from spectral contents ([0013], [0017] respiratory data of tidal volume); 
calculating a co-variation between (i) at least one of the first spectral content or the second spectral content and (ii) a change in the received physiological parameter over time ([0017] “In a third embodiment, this invention includes a computer-implemented method for monitoring cough in a subject that processes tidal volume (V.sub.T) data and sound data in order to recognize coughs and further processes each cough event to determine a ratio of the depth of said cough event to a mean expiratory volume during a period of quiet breathing.” Ratio acts as covariation of spectral content data for cough against respiratory volume. By measuring these parameters over time, the ratio used for COPD-related coughs is reviewing a change in the physiological parameter over time); and 
generating a respiratory anomaly indicator using the calculated co-variation, the respiratory anomaly indicator indicating a status of chronic obstructive pulmonary disease (COPD) or asthma of the patient ([0017] ratio used to identify if subject is experiencing COPD).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add Coyle’s co-variation identification of COPD coughs to the respiratory disease management of Song as way to further include confidence in the identification of respiratory disease in Song by using data, specifically respiratory sound data, that has already been acquired.
Regarding Claim 18, Song, Habukawa, and Coyle teach the method of claim 12, wherein a second respiratory anomaly indicator includes a spectral power ratio of one of the first or second spectral content to the other of the first or second spectral content (See Claim 12 Rejection, Habukawa: TRI = 10*log10(HiPow/LoPowa) low frequency of 100-800 Hz for low frequency band, high frequency of 800-1300 Hz for high frequency band).

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Habukawa and further in view of Coyle and further in view of Bagha (US 2008/0232605).
Regarding Claim 3, while Song, Habukawa, and Coyle teach the system of claim 1, wherein the at least one physiological sensor has a frequency response over a bandwidth including the first and second frequency bands (See Claim 1 Rejection), their combined efforts fail to teach that the system is configured to selectably operate in a first operating mode or a second operating mode based on the generated spectral content and the spectral analyzer circuit is configured to generate the first spectral content when the at least one physiological sensor operates in the first operating mode, and to generate the second spectral content when the least one physiological sensor operates in the second operating mode.
However Bagha teaches a physiological monitor (Abstract) wherein a system operates in different operating modes for gathering physiological sound data, each mode tailored for gathering data in a specific frequency range ([0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to operate the system of Song in different operating modes for desired frequency ranges as taught by Bagha to tailor the system to optimally evaluate a desired frequency range (Bagha: [0067]) so only a data from the desired frequency range is gathered, reducing unnecessary data sampling for data outside of this frequency range.

Regarding Claim 14, while Song, Habukawa, and Coyle teach the system of claim 12, wherein the at least one physiological sensor has a frequency response over a bandwidth including the first and second frequency bands (See Claim 12 Rejection), their combined efforts fail to teach
configuring the physiological sensor to operate in a first operating mode and generating the first spectral content when the sensor operates in the first operating mode; 
configuring the physiological sensor to operate in a different second operating mode and generating the second spectral content when the physiological sensor operates in the second operating mode.  
However Bagha teaches a physiological monitor (Abstract) wherein a system operates in different operating modes for gathering physiological sound data, each mode tailored for gathering data in a specific frequency range ([0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to operate the system of Song in different operating modes for desired frequency ranges as taught by Bagha to tailor the system to optimally evaluate a desired frequency range (Bagha: [0067]) so only a data from the desired frequency range is gathered, reducing unnecessary data sampling for data outside of this frequency range.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Habukawa and further in view of Coyle and further in view of Mansy et al (US 6,443,907) (“Mansy”).
Regarding Claim 4, while Song, Habukawa, and Coyle teach the system of claim 1, and Song further teaches wherein respiratory sound monitoring may be optimized by using multiple sensors for different sound parameters such as frequency ([0029]), where sensing may be done either multiple microphones or multiple accelerometers ([0030]), their combined efforts fail to teach wherein the sensor circuit includes a microphone sensor configured to sense an acoustic signal and the spectral analyzer circuit is configured to generate the first spectral content from the acceleration signal, and to generate the second spectral content from the acoustic signal.
However Mansy teaches a system for managing a respiratory disease in a patient (Abstract), comprising: 
Measuring breath sounds data with both a microphone and an accelerometer (Fig. 1, Col. 6, L. 12-23, data measured from microphone 22, Col. 6, L. 4-11, surface sensors may be accelerometer, which converts sound waves impinging on chest wall of the patient, Col. 11, L. 13-18, for respiratory sounds); and 
the spectral analyzer circuit is configured to generate the first spectral content from the acceleration signal, and to generate the second spectral content from the acoustic signal (Fig. 4, Col. 7, L. 16-39, Mansy generates the first and second spectral content from the acceleration signal and the first and second spectral content from the acoustic signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the spectral analysis of Song, Habukawa, and Coyle with both a microphone and accelerometer placed as taught by Mansy as Mansy teaches that a time delay from a microphone at a mouth and accelerometers on a chest also provides diagnostic information that can identify abnormal respiratory condition (Col. 7, L. 12-37).

Regarding Claim 15, while Song, Habukawa, and Coyle teach the method of claim 12, and Song further teaches wherein respiratory sound monitoring may be optimized by using multiple sensors for different sound parameters such as frequency ([0029]), where sensing may be done either multiple microphones or multiple accelerometers ([0030]), their combined efforts fail to teach sensing an acoustic signal via a microphone sensor and performing the spectral analysis includes generating the first spectral content from the acceleration signal, and to generate the second spectral content from the acoustic signal.
However Mansy teaches a system for managing a respiratory disease in a patient (Abstract), comprising: 
Measuring breath sounds data with both a microphone and an accelerometer (Fig. 1, Col. 6, L. 12-23, data measured from microphone 22, Col. 6, L. 4-11, surface sensors may be accelerometer, which converts sound waves impinging on chest wall of the patient, Col. 11, L. 13-18, for respiratory sounds); and 
the spectral analyzer circuit is configured to generate the first spectral content from the acceleration signal, and to generate the second spectral content from the acoustic signal (Fig. 4, Col. 7, L. 16-39, Mansy generates the first and second spectral content from the acceleration signal and the first and second spectral content from the acoustic signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the spectral analysis of Song, Habukawa, and Coyle with both a microphone and accelerometer placed as taught by Mansy as Mansy teaches that a time delay from a microphone at a mouth and accelerometers on a chest also provides diagnostic information that can identify abnormal respiratory condition (Col. 7, L. 12-37).

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Habukawa and further in view of Coyle and further in view of Rhee et al (US 2011/0125044) (“Rhee”) and further in view of Brockway et al (US 2006/0020294) (“Brockway”).
Regarding Claim 6, while Song, Habukawa, and Coyle teach the system of claim 1, their combined efforts fail to teach the system further comprising a respiratory sensor circuit configured to sense a respiration signal and to detect a respiratory phase within a respiratory cycle, and wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during a particular respiratory phase.
However Rhee teaches a system for managing a respiratory disease in a patient (Abstract), wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during a particular respiratory phase ([0074] “Detection of wheezing may be further coupled with a measurement of the total duration of exhalation, with a calculation of the percentage of the duration of exhalation that is considered wheezing. This percentage can increase over the short term and long term with an increase in the severity of wheezing.“ monitoring during exhalation, [0086] “In addition to the detection and measurement of wheezing and cough which occur during exhalation, it is also possible to monitor the breathing during inhalation with the same equipment…Using the same time-analysis and frequency-analysis techniques as used to detect wheezing and cough, this device can detect the sounds characteristic of stridor and send an alarm message if a threshold value is reached” monitoring during inhalation), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform spectral content generation of Song, Habukawa, and Coyle during specific phases as taught by Rhee as Rhee teaches that spectral analysis for specific phases can optimize for certain respiratory parameters. Specifically, spectral activity for a percentage of exhalation correlates to severity of wheezing. And this is mirrored in inhalation for stridor.
Yet their combined efforts fail to teach the system further comprising a respiratory sensor circuit configured to sense a respiration signal and to detect a respiratory phase within a respiratory cycle, and 
wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during the detected respiratory phase. 
However Brockway teaches a respiration anomaly detect (Abstract) based on respiration sounds wherein the system comprises a respiration sensor circuit to sense a respiration signal and to detect a respiratory phase within a respiratory cycle ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform respiration phase detection with a respiration sensor as taught by Brockway as this enables the system of Rhee to only analyze proper segments of the respiratory sound data when determining certain respiration anomalies (i.e. Rhee: [0074] wheezing looked at during exhalation).
Regarding Claim 7, Song, Habukawa, Coyle, Rhee, and Brockway teach the system of claim 6, and Rhee further teaches wherein the detector circuit is further configured to: 
generate a correlation between the sensed one or more physiological signals and an acceleration signal ([0089] correlation between the sensed one or more physiological signal of respiration sound and acceleration) during a specified respiratory phase ([0027], [0048] respiratory disorders like wheezing understood during exhalation); and
classify the respiratory disease into one of two or more categories of pulmonary distress using the correlation ([0089] analysis subject would show either the subject should be classified as normal or as experiencing the respiration anomaly), and Brockway teaches that this acceleration signal may be understood as a respiration signal (See Claim 6 Rejection, Brockway [0037]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the correlation monitoring of Rhee with an acceleration signal as an additional technique to characterize breathing disorder taught by Rhee as this provides a greater understanding of a subject’s respiratory illnesses. 

Regarding Claim 16, while Song, Habukawa, and Coyle teach the method of claim 12, their combined efforts fail to teach the system further comprising a respiratory sensor circuit configured to sense a respiration signal and to detect a respiratory phase within a respiratory cycle, and wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during a particular respiratory phase.
However Rhee teaches a system for managing a respiratory disease in a patient (Abstract), wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during a particular respiratory phase ([0074] “Detection of wheezing may be further coupled with a measurement of the total duration of exhalation, with a calculation of the percentage of the duration of exhalation that is considered wheezing. This percentage can increase over the short term and long term with an increase in the severity of wheezing.“ monitoring during exhalation, [0086] “In addition to the detection and measurement of wheezing and cough which occur during exhalation, it is also possible to monitor the breathing during inhalation with the same equipment…Using the same time-analysis and frequency-analysis techniques as used to detect wheezing and cough, this device can detect the sounds characteristic of stridor and send an alarm message if a threshold value is reached” monitoring during inhalation), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform spectral content generation of Song, Habukawa, and Coyle during specific phases as taught by Rhee as Rhee teaches that spectral analysis for specific phases can optimize for certain respiratory parameters. Specifically, spectral activity for a percentage of exhalation correlates to severity of wheezing. And this is mirrored in inhalation for stridor.
Yet their combined efforts fail to teach the system further comprising a respiratory sensor circuit configured to sense a respiration signal and to detect a respiratory phase within a respiratory cycle, and 
wherein the spectral analyzer circuit is configured to generate the first and second spectral contents using the sensed one or more physiological signals during the detected respiratory phase. 
However Brockway teaches a respiration anomaly detect (Abstract) based on respiration sounds wherein the system comprises a respiration sensor circuit to sense a respiration signal and to detect a respiratory phase within a respiratory cycle ([0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform respiration phase detection with a respiration sensor as taught by Brockway as this enables the system of Rhee to only analyze proper segments of the respiratory sound data when determining certain respiration anomalies (i.e. Rhee: [0074] wheezing looked at during exhalation).
Regarding Claim 17, Song, Habukawa, Coyle, Rhee, and Brockway teach the method of claim 16, and Rhee further teaches the method comprising
generating a correlation between the sensed one or more physiological signals and the respiration signal during a specified respiratory phase ([0027], [0048] respiratory disorders like wheezing understood during exhalation); and
classify the respiratory disease into one of two or more categories of pulmonary distress using the correlation ([0089] analysis subject would show either the subject should be classified as normal or as experiencing the respiration anomaly), and Brockway teaches that this acceleration signal may be understood as a respiration signal (See Claim 16 Rejection, Brockway [0037]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the correlation monitoring of Rhee with an acceleration signal as an additional technique to characterize breathing disorder taught by Rhee as this provides a greater understanding of a subject’s respiratory illnesses. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Habukawa and further in view of Coyle and further in view of Rhee.
Regarding Claim 9, while Song, Habukawa, and Coyle teach the system of claim 1, and Song further teaches a memory circuit to store measurements ([0037] memory 18) and Habukawa teaches storing measured sounds (Fig. 1), measuring a first reference spectrum within the first frequency band and a second reference spectrum within the second frequency band (See Claim 1 Rejection, when measuring the normal control patient).
Yet their combined efforts fail to teach wherein the detector circuit is configured to generate a second respiratory anomaly indicator in response to: 
the first spectral content having a lower spectral power than the first reference spectrum by a specified margin; 
the second spectral content having a higher spectral power than the second reference spectrum by a specified margin; or 
a ratio of the first spectral content to the second spectral content falling below a ratio of the first reference spectrum to the second reference spectrum by a specified margin.
However Rhee teaches a system for managing a respiratory disease in a patient (Abstract), and further teaches the system comprising a memory circuit to store a reference spectral content of respiratory sounds ([0061] data stored in memory, [0068] a normal value for a spectral ratio is given, this would be the result of normal spectral content for a first frequency band and normal spectral content for a second frequency band), the reference spectral content including a first reference spectrum within the first frequency band and a second reference spectrum within the second frequency band, 
wherein the detector circuit is configured to generate the respiratory anomaly indicator in response to: 
the first spectral content having a lower spectral power than the first reference spectrum by a specified margin; 
the second spectral content having a higher spectral power than the second reference spectrum by a specified margin; or 
a ratio of the first spectral content to the second spectral content falling below a ratio of the first reference spectrum to the second reference spectrum by a specified margin ([0068] an inverse of Equation 1 would characterized abnormal breathing by wheezing occurring at ~0.32 and normal breathing occurring at ~1.72, [0076] “Thresholds for the amplitude, duration and spectral characteristics of a sonic event may be set to classify the event“ spectral characteristics may be evaluated by threshold values, thus one would apply a threshold to differentiate the ratio above between normal breathing and wheezing).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the spectral power ratio threshold teachings of Rhee to the respiration anomaly indicator of Song, Habukawa, and Coyle to provide a consistent metric to compare when a subject is in the anomaly state.

Regarding Claim 19, while Song, Habukawa, and Coyle teach the method of claim 12, and Song further teaches a memory circuit to store measurements ([0037] memory 18) and Habukawa teaches storing measured sounds (Fig. 1), measuring a first reference spectrum within the first frequency band and a second reference spectrum within the second frequency band (See Claim 1 Rejection, when measuring the normal control patient).
Yet their combined efforts fail to teach wherein the detector circuit is configured to generate a second respiratory anomaly indicator in response to: 
the first spectral content having a lower spectral power than the first reference spectrum by a specified margin; 
the second spectral content having a higher spectral power than the second reference spectrum by a specified margin; or 
a ratio of the first spectral content to the second spectral content falling below a ratio of the first reference spectrum to the second reference spectrum by a specified margin
However Rhee teaches a system for managing a respiratory disease in a patient (Abstract), and further teaches the system comprising a memory circuit to store a reference spectral content of respiratory sounds ([0061] data stored in memory, [0068] a normal value for a spectral ratio is given, this would be the result of normal spectral content for a first frequency band and normal spectral content for a second frequency band), the reference spectral content including a first reference spectrum within the first frequency band and a second reference spectrum within the second frequency band, 
wherein the detector circuit is configured to generate the respiratory anomaly indicator in response to: 
the first spectral content having a lower spectral power than the first reference spectrum by a specified margin; 
the second spectral content having a higher spectral power than the second reference spectrum by a specified margin; or 
a ratio of the first spectral content to the second spectral content falling below a ratio of the first reference spectrum to the second reference spectrum by a specified margin ([0068] an inverse of Equation 1 would characterized abnormal breathing by wheezing occurring at ~0.32 and normal breathing occurring at ~1.72, [0076] “Thresholds for the amplitude, duration and spectral characteristics of a sonic event may be set to classify the event“ spectral characteristics may be evaluated by threshold values, thus one would apply a threshold to differentiate the ratio above between normal breathing and wheezing).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the spectral power ratio of Rhee to the respiration anomaly indicator of Mansy as the application of a known technique for using spectral analysis to determine a respiration anomaly using a ratio (Rhee) to a known device determining respiration anomaly based on spectral content (Mansy) ready for improvement to yield predictable results. Furthermore, it would have been obvious to configure the spectral ratio of Rhee with a threshold for a specified margin indicating respiration anomaly as taught by Rhee to provide a consistent metric to compare when a subject is in the anomaly state.

Claim(s) 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Habukawa and further in view of Coyle and further in view of Auerbach (US 2016/0235344).
Regarding Claim 10, Song, Habukawa, and Coyle teach the system of claim 1, wherein the received physiological parameter includes a respiratory parameter (See Claim 1 Rejection), the system further comprising a respiratory parameter sensor (Coyle: [0043]), wherein the detector circuit is configured to:
trend over time the first or second spectral content of the respiratory sounds and the physical activity intensity (See Claim 1 Rejection, [0002] measuring over real-time produces a trend over time), their combined efforts fail to teach the respiratory parameter being a physical activity intensity. 
However Auerbach teaches a physiological monitor (Abstract) and further teaches that breathing may be understood as physical activity intensity ([0085]) and this physical activity intensity can be calibrated to output respiratory volumes from a physical activity sensor ([0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the sensing of Coyle for tidal volume-based parameters with the accelerometer of Auerbach as the application of a known technique of using physical activity intensity sensor to obtain tidal volume to the known method of using tidal volume to identify respiratory disease of Coyle ready for improvement to obtain the predictable results of streamlined respiratory disease identification.
Regarding Claim 11, while Song, Habukawa, and Coyle teach the system of claim 10, and further teaches generating the co-variation indicator based a ratio of respiration anomaly indication for a given physical activity intensity (See Claim 10 Rejection), wherein the detector circuit is configured to generate the co-variation indicator including:
a ratio of the intensity of the first or second spectral contents of the respiratory sounds to the physical activity intensity (See Claim 1 and 10 Rejection, cough intensity from sound data); 
a time interval between a peak of the intensity of the first or second spectral contents of the respiratory sounds and a peak of the physical activity intensity; or 
a ratio of the respiratory anomaly indicator to the physical activity intensity. 36 Attorney Docket No. 279.N80US1 Client Ref. No. 16-0133US01  

Regarding Claim 20, Song, Habukawa, and Coyle teach the method of claim 12, wherein the received physiological parameter includes a respiration parameter (See Claim 12 Rejection), the method further comprising: 
trending over time the first or second spectral contents of the respiratory sounds and the respiration parameter (See Claim 12 Rejection); and 
generating the respiratory anomaly indicator using co-variation between the trended first or second spectral content of the respiratory sounds and the trended respiration parameter (See Claim 12 Rejection, [0002] measuring over real-time produces a trend over time), their combined efforts fail to teach the respiratory parameter being a physical activity intensity. 
However Auerbach teaches a physiological monitor (Abstract) and further teaches that breathing may be understood as physical activity intensity ([0085]) and this physical activity intensity can be calibrated to output respiratory volumes from a physical activity sensor ([0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the sensing of Coyle for tidal volume-based parameters with the accelerometer of Auerbach as the application of a known technique of using physical activity intensity sensor to obtain tidal volume to the known method of using tidal volume to identify respiratory disease of Coyle ready for improvement to obtain the predictable results of streamlined respiratory disease identification.

Allowable Subject Matter
No prior art rejection is applied to claims 26 because the prior art fails to teach the respiratory anomaly indication being based on a co-variation between (i) at least one of the first spectral content or the second spectral content and (ii) a change in the blood pressure parameter over time.
Claim 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and/or arguments filed 8/22/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) are withdrawn.  However, upon further consideration, a new ground(s) of rejection for Claim 1 and 12 are made in view of Song, Habukawa, and Coyle.
Consequently claims 3-4, 6-11, 14-20, and 24-26 remain rejected based on their dependency on rejected independent claims 1 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791